Case 8:20-cv-01518 Document 1 Filed 07/02/20 Page 1 of 10 PagelD 1

IN THE UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION
SOMAT TRANSPORTATION, INC.
Plaintiff, CASE NO.:

V.

INTERSTATE COMMERCE FINANCIAL
CREDIT CORPORATION

Defendant.

COMPLAINT AND DEMAND FOR JURY TRIAL
COMES NOW, the Plaintiff, SOMAT TRANSPORTATION INC. (“SOMAT” or
“Plaintif?), by and through its undersigned counsel, files this Complaint against
Defendant, Interstate Commerce Financial Credit Corporation (“ICFCC” or “Defendant”)

and collectively the “Parties”. In support hereof, Plaintiff states as follows:

INTRODUCTION
1. This is an action necessitated by Defendant's refusal to pay sums owed to
Plaintiff.
2. Pursuant to the Broker's or Freight Forwarder's Trust Fund Agreement

under 49 U.S. Code § 13906 (hereafter the "Agreement") entered between the Parties on
or about September 19, 2014, Plaintiff paid Defendant to manage the security and trust
fund for the protection of motor carriers or shippers (including holding in trust/making

assets readily available to pay claims).

SOMAT Transportation, Inc. v. Interstate Commerce Financial Credit Corporation
Complaint
Our Matter No.:7988-2001
Page 1 of 10
Case 8:20-cv-01518 Document1 Filed 07/02/20 Page 2 of 10 PagelD 2

3. Upon cancellation of the Agreement, the money paid by Plaintiff and
held in trust is to be refunded. A true and correct copy of the Agreement is attached
hereto as Exhibit "A" and fully incorporated herein by this reference.

4. Defendant cancelled the Agreement without the required notice and
failed to refund the monies held in trust as set forth more fully below.

5. Plaintiff pursues this civil action against Defendant seeking damages
for breach of the Agreement, and, in the alternative, unjust enrichment as set forth
more fully below.

PARTIES / JURISDICTION AND VENUE

6. Plaintiff, SOMAT, is a registered Motor Carrier/Broker with the
Department of Transportation.

7. Plaintiff provides freight delivery, logistics, and other transportation
services to its customers.

8. Plaintiff administers a large fleet of commercial trucks, flatbeds, and
trailers to provide high quality service in the transportation industry.

9. Plaintiff is a Florida Corporation having its principal place of business
at 21919 US 19 North, Clearwater, Pinellas County, Florida.

10. Defendant, ICFCC, was generally engaged in the business of
finance lending and brokering.

11. Defendant was a financial lender and broker that provided BMC-85'

trust funds to property brokers, freight forwarders, and household goods brokers.

 

1 A BMC-85 is a type of trust fund that is used to assure compliance with the FMCSA regulations. The
$75,000 is used to protect a freight brokers partners and customers. See Generally
https://www.fmesa.dot.gov/registration/broker-registration

SOMAT Transportation, Inc. v. Interstate Commerce Financial Credit Corporation
Complaint
Our Matter No.:7988-2001
Page 2 of 10
Case 8:20-cv-01518 Document1 Filed 07/02/20 Page 3 of 10 PagelD 3

12. Defendant is a corporation, organized under California law, with its principal
place of business at 18000 Studebaker Road, Suite 700, Cerritos, California.

13. | The amount in controversy, exclusive of interest and costs and attorney
fees, exceeds $75,000.00.

14. __ Diversity of citizenship exists and this Court therefore has jurisdiction over
this matter pursuant to 28 U.S.C. § 1332.

15. Defendant is subject to this Court’s personal jurisdiction with respect to this
civil action pursuant to Florida Statutes § 48.193, because Defendant entered into
contracts in this state which gave rise to the causes of action.

16. Further, Defendant maintained regular and systematic contacts with the
State of Florida for the transmission of business information used in connection to their
relationship with Plaintiff and these systematic and regular contacts satisfy both
Constitutional due process and the “certain minimum contacts: test under International
Shoe?.

17. Defendant's activities in the state of Florida are extensive and pervasive.
For example, Defendant derived revenue from established commercial relationships in
Pinellas County, Florida, including revenue derived from the Plaintiff, beginning in 2009.

18. Defendant engaged in substantial and not isolated activity within the State
of Florida. Additionally, Defendant had continuous and systematic general business
contacts within Pinellas County and the State of Florida throughout its agreements with

Plaintiff.

 

2 Int'l Shoe Co. v. Washington, 326 U.S. 310, 317 (1945).

SOMAT Transportation, Inc. v. Interstate Commerce Financial Credit Corporation
Complaint
Our Matter No.:7988-2001
Page 3 of 10
Case 8:20-cv-01518 Document1 Filed 07/02/20 Page 4 of 10 PagelD 4

19. Venue is proper pursuant to 28 U.S.C. § 1391(b)(2) in that a
substantial part of the events giving rise to the claims occurred in Pinellas County,
Florida, within the Middle District of Florida.

20. Defendant was fully aware that their agreements with Plaintiff
subjected them to continuous systematic contacts with the State of Florida.

21. Moreover, there is more than a causal connection between the
Defendant's activities in Florida and the Plaintiff's causes of action.

GENERAL ALLEGATIONS

22. Pursuant to the terms of the foregoing Agreement, Plaintiff (the
Trustor under said Agreement) would pay Defendant (the Trustee under said
Agreement) to manage the security and trust fund for the protection of motor
carriers or shippers, including holding in trust and making assets readily available
to pay claims. See Exhibit A.

23. The Agreement proceeded without issue for approximately four (4)
years.

24. Thereafter, on or about October 15, 2018, Defendants stopped
accepting payments without notice to Plaintiff and without cause.

25. Pursuant to the terms of the Agreement and 49 U.S.C. § 13906(5)°,
thirty (30) days written notice is required for cancellation of the Agreement. See

Exhibit A.

 

349 U.S.C. § 13906 is a statute specific to the security of motor carriers, motor private carriers, brokers,
and freight forwarders. 49 U.S.C. § 13906 (5) is titled “Cancellation Notice” and provides:

if a financial security required under this subsection is canceled:

SOMAT Transportation, Inc. v. Interstate Commerce Financial Credit Corporation
Complaint
Our Matter No.:7988-2001
Page 4 of 10
Case 8:20-cv-01518 Document1 Filed 07/02/20 Page 5 of 10 PagelID 5

26. The Agreement provides that “Trustee acknowledges the receipt of the sum
of Seventy-Five Thousand Dollars ($75,000) for a Broker or Freight Forwarder, to be held
in trust under the terms and conditions set forth herein.” Exhibit A [P 4.

27. Plaintiff has attempted to contact Defendant numerous times to no avail.
The Agreement provides that “Trustee shall maintain a record of all financial transactions
concerning the fund, which will be available to Trustor upon request and reasonable
notice and to the FMCSA upon request.” Exhibit A |P 11.

28. Defendant has not paid the debts still owed to Plaintiff pursuant to the
Agreement.

29. Plaintiff has satisfied all conditions, covenants, and promises under the
Agreement which it was obligated to perform except those which it was excused and/or
prevented from performing.

30. Despite Plaintiff's satisfaction of its obligations and its numerous requests
for repayment, Defendant has not paid Plaintiff the sums due and owing under the
Agreement.

31. Plaintiff has been unable to reach Defendant for several months.

32. Based on the Plaintiffs inability to contact the Defendant, Plaintiff
reasonably believes that Defendant, ICFCC, has either closed or suspended business.

This belief is set forth in more detail below.

 

(A) the holder of the financial security shall provide electronic

notification to the Secretary of the cancellation not later than 30

days before the effective date of the cancellation; and

(B) the Secretary shail immediately post such notification on the
public Internet web site of the Department of Transportation.

SOMAT Transportation, Inc. v. Interstate Commerce Financial Credit Corporation
Complaint
Our Matter No.:7988-2001
Page 5 of 10
Case 8:20-cv-01518 Document1 Filed 07/02/20 Page 6 of 10 PagelD 6

33. At all times material hereto, Ralph St. James (“St. James”), aka
“Raphael Alvarez” was the President and CEO of ICFCC. St. James died on
December 19, 2019. ICFCC began neglecting their obligations to the laws of
California and their clients leading up to and following the death of St. James. For
example, Defendant was required to file an Annual Report with The Commissioner
of Business Oversight (“Commission”) by March 15th of each year pursuant to
Financial Code section 22159, CFL.

34. ICFCC did not file its Annual Report as required by California
Financial Code section 22159.

35. Asa result, the Commission summarily revoked ICFCC’s Finance
Lenders and/or Brokers license(s) on April 3, 2020 through a License Revocation
Order. A true and correct copy of the License Revocation Order is attached hereto
as “Exhibit B” and fully incorporated herein by reference.

36. The License Revocation Order states that:

[ICFCC is] hereby ordered and directed to discontinue making
or brokering of any loan made pursuant to California
Financing Law. (Financial Code § et. seq.) [ICFCC is] also
ordered and directed to discontinue all activity conducted
pursuant to Financial Code sections 22340 and 22600 within
60 days of the effective date of this Order.

Exhibit B [Pip 6-9.

37. Despite the Plaintiffs requests, Defendant has failed to respond,
much less provide the agreed-upon financial records.

38. Plaintiff has retained the undersigned and is responsible for paying

its reasonable attorney’s fees and costs.

SOMAT Transportation, Inc. v. Interstate Commerce Financial Credit Corporation
Complaint
Our Matter No.:7988-2001
Page 6 of 10
Case 8:20-cv-01518 Document1 Filed 07/02/20 Page 7 of 10 PagelD 7

39. Plaintiff is entitled to recover attorney's fees and costs against Defendant

pursuant to Florida Statutes and 49 U.S.C § 13906(2)(C)*.
COUNT | —- BREACH OF CONTRACT

40. ‘Plaintiff re-alleges and incorporates paragraphs 1 through 39 of this
Complaint, as though fully set forth herein.

41. The Agreement is a valid and enforceable contract between Plaintiff and
Defendant. See Exhibit A.

42. Pursuant to the Agreement, Plaintiff is entitled to payment of the monies
held in trust.

43. Plaintiff and Defendant expressly agreed to the terms of the Agreement,
which was signed and executed on September 19, 2014.

| 44. St. James signed the Agreement and is listed as Trustee and CEO of

ICFCC. Angelica Mendez (“Mendez”) also signed the Agreement and is listed as the Asst-
Trustee. St. James and Mendez were agents, servants, or employees of ICFCC acting
within the full scope and course of said agency.

45. Plaintiff performed all conditions, covenants, and promises under the
Agreement which it was obligated to perform except those which it was excused and/or
prevented from performing.

46. Defendant failed to provide any written notice of cancellation.

 

449 U.S.C. § 13906 (2}(C) states that “[i]n any action against a surety provider to recover on a claim
described in subparagraph (A), the prevailing party shall be entitled to recover its reasonable costs and

attorney's fees.”

SOMAT Transportation, Inc. v. Interstate Commerce Financial Credit Corporation
Complaint
Our Matter No.:7988-2001
Page 7 of 10
Case 8:20-cv-01518 Document1 Filed 07/02/20 Page 8 of 10 PagelD 8

47. Defendant's failure to provide notice was a material breach of the
express terms of the Agreement which state that “[t]his agreement may be
canceled at any time upon thirty (30) days written notice by the Trustee or Trustor
to the FMCSA .. . [t]he Trustee and/or Trustor specifically agrees to file such
written notice of cancellation.” Exhibit A |P 9.

48. Defendant failed to pay any sum or sums held is trust pursuant to the
Agreement.

49. Additionally, Defendant materially breached the Agreement by failing
and refusing to refund monies held in trust pursuant to said Agreement.

50. At this point in time, the principal amount of $76,055.53 remains due
and owing from Defendants to Plaintiff despite demand by Plaintiff for payment in

full.

51. As a direct and foreseeable result of Defendant's breaches, Plaintiff
has been damaged in the sum of $76,055.53, plus interest thereon at the maximum
legal rate from November 15, 2018.

WHEREFORE, Plaintiff demands judgement against Defendant in
an amount to be established at trial, along with reasonable attorney's fees, pre
judgement interest, and the costs of this action, and for such other relief as this

Court deems just and proper.

COUNT II - UNJUST ENRICHMENT (IN THE ALTERNATIVE)
52. Plaintiff re-alleges and incorporates paragraphs 1 through 39 of this

Complaint, as though fully set forth herein.

SOMAT Transportation, Inc. v. Interstate Commerce Financial Credit Corporation
Complaint
Our Matter No.:7988-2001
Page 8 of 10
Case 8:20-cv-01518 Document1 Filed 07/02/20 Page 9 of 10 PagelD 9

53. In the alternative to the above, and if this Court was to determine that no
contract exists between Plaintiff and Defendant, Plaintiff brings a cause of action of unjust
enrichment against Defendant.

54. ‘Plaintiff has conferred a benefit onto the Defendant by making payments to
Defendant for compliance with the FMCSA regulations and pursuant to the terms of the
Agreement which provides that “. . . this Trust Fund Agreement is written to assure
compliance by the Trustor as either a licensed Broker or licensed Freight Forwarder of
Transportation by motor vehicle with 49 U.S.C 13906(b) ... .” See Exhibit A.

55. Defendant had knowledge of this benefit.

56. Defendant voluntarily accepted and retained the benefit of Plaintiffs
monthly payments.

57. | Under the circumstances, it is inequitable for Defendant to retain the benefit
of payments received from Plaintiff, insofar as Plaintiff received no value and was harmed
by Defendant's failure to comply the terms of the Agreement.

58. ‘Plaintiff has been damaged in the amount of approximately $76,055.53; the
amount Plaintiff paid to Defendant pursuant to the terms of the Agreement, plus re and
post judgment interest thereon at the maximum legal rate from November 15, 2018.

WHEREFORE, Piaintiff demands judgement against Defendant in an amount to
be established at trial, along with reasonable attorney’s fees, pre and post judgement

interest, and the costs of this action, and for such other relief as this Court deems just

and proper.

SOMAT Transportation, Inc. v. Interstate Commerce Financial Credit Corporation
Complaint
Our Matter No.:7988-2001
Page 9 of 10
Case 8:20-cv-01518 Document1 Filed 07/02/20 Page 10 of 10 PagelD 10

DEMAND FOR JURY TRIAL
Plaintiff demands a jury trial on all issues so triable.

Dated: July & | Zz? , 2020

LAW OFFICE OF ROBERT ECKARD
& ASSOCIATES, P.A. __es

” ~~ wont
e
“ss,

  

 

ROBERT D. ECKARD, B.C.S.
FBN: 0162655

TARA M. MCDONALD, ESQ.
FBN: 110584

KRISTIN M. RHODUS, ESQ.
FBN: 88792

RAPHAEL J. CUA, ESQ.

FBN: 0110584

3110 Alternate U.S. 19 North
Palm Harbor, FL 34683

(727) 772-1941 Telephone

(727) 771-7940 Facsimile
Robert@RobertEckardLaw.com
Tara@RobertEckardLaw.com
Kristin@RobertEckardLaw.com
Raphael@RobertEckardLaw.com
Counsel for Plaintiff

SOMAT Transportation, Inc. v. Interstate Commerce Financial Credit Corporation
Complaint
Our Matter No.:7988-2001
Page 10 of 10
